Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-6, 8, 11-13, 15-17, 19-20, 22-39, 42, 44-45, 47, 50-52, 54-56, 58-59, 61-69 have been canceled.  Claims 40, 43, 46, 57 and 70 are still at issue and are present for examination.
Claims 1-4, 9-10, 14, 18, 21, 41, 48-49, 53, 60 remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 7/27/22, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 43, 46, 57 and 70 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action. In traversal of this rejection directed to the phrase “or more” in the preamble, no traversal arguments were provided and hence, this rejection remains for applicant to consider.
 In addition, it remains unknown as to why in claim 40, the phrase “a catalytically inactive endonuclease” is referred to as “ first catalytically inactive endonuclease” because no “second or third catalytically inactive endonuclease “can be found in any of elected claims. Claims 43, 46, 57 and 70 are objected to for depending from base claim 40.
Claims 40, 43, 46, 57 and 70 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 40, it is unclear what exactly constitutes an “output sequence” in part (a)-(b). Also, the relationship between said phrase and parts (d-g) of claim 40 is unknown. 
Claim 43 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In response to this rejection applicant has amended the claim but currently, the phrase “at least one” recited in claim 3 twice, is open ended and it is unknown how many “second output sequences” are within the scope of said claim. Appropriate clarification is required.
Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what  is the full name and corresponding structure of  the Markush list of “first catalytically inactive endonucleases” listed in claim 70. No information about said products can be found in the disclosure. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40,43, 46 and 57 and 70 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, according to previous office action. 
In traversal of this rejection, applicant argues that (1) since the examiner guessed the function of instantly claimed genetic circuit as being “ for repressing expression of genes in a host cell”, a person skill in the art , like the examiner, would recognize the function of the claimed genetic circuit. (2) Regarding “catalytic inactive endonucleases”, applicant refers to pages 21-25 of the specification, wherein said phrase has been described. (3)The description of the phrase “RNA polymerases” can be found in pages 19-20 of the disclosure and “input signals” and “input sensitive promoters” are listed and elaborated in pages 16-19 of this application. (4) Finally, gRNAs utilized are described in pages 25-27 and therefore, applicant has shown full possession of this invention.
These arguments were fully considered but were found unpersuasive.
With respect to applicant’s first argument, it should be noted that applicant failed to address the examiner’s inquiry as what exactly the function of instantly claimed genetic circuit is and failed to recite said function in claim 40. Applicant is reminded that he/she cannot rely on guesswork and speculation to positively satisfy the 112 first paragraph requirements.
With regards to applicant’s second argument, as mentioned above, applicant merely provided some names of cas9 inactive endonuclease (i.e. a single species)  in pages 21-25, wherein said names failed to be structurally defined and in claim 40 applicant continues to refer to “catalytically inactive endonuclease” generically.
Regarding applicant’s third argument, it should be noted that the phrase “heterologous polymerase” in claims 40 and 46 remain generic and no “RNA polymerases” (i.e. species applicant refers to, above) could be found in claim 40 or any of its dependent claims, under examination.
Considering applicant’s fourth argument, it should be noted that the description of the phrase “guide RNA” in page 27 of the disclosure, refers to “CRISPR guide sequence” (namely a species) but the term “CRISPR” cannot be found in generic claims 40, 43, 46.
Finally, the examiner could not find explicit support for the phrase “the polymerase is heterologous relative to a host cell” in the disclosure and hence, said phrase is considered to be New Matter. Applicant is advised to direct the examiner to where said phrase is found in the disclosure.
Therefore, based on the explanations provided above in addition to those in the previous office action, this rejection remains.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  40, 43, 46, 57 and 70 remain rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (cited previously) in view of Temme (cited previously) according to previous office action. In traversal of this rejection, applicant argues that (1) instant invention is an “organism independent RNA guided genetic circuit”. The novelty of this invention is the use of a heterologous polymerase system instead of the host RNA polymerase and this effort results in overcoming organism-dependent functionality of the genetic circuit  and  increased versatility as additional layers of control can be readily added to the genetic circuits (see FIGS. 4A-4B). In addition, inventors found that the use of a heterologous polymerase system can introduce non-linearity and tune the response function of a gRNA, thus addressing another challenge of RNA-guided circuits at the time of filing of this application. However, Nielsen, while acknowledging that non-cooperativity was a challenge with RNA-guided circuits and listing some possible solutions, does not disclose driving RNA-guided gates with a heterologous polymerase. Nielsen does not recognize “organism-dependent functionality of RNA-guided circuits” as  a challenge. 
(2) Further Temme does not remedy Nielsen. Temme does not refer to RNA-guided circuits. Temme is focused on the separation of the sense and response functions of its circuits and is focused on the generation of orthogonal T7 polymerase variants for independently controlling different cellular functions.
 Therefore, one of ordinary skill in the art would not have been motivated to apply the teachings of Temme to Nielsen to arrive at instant invention with any reasonable expectation of success. 
These arguments were fully considered but again were found unpersuasive.  
Firstly, applicant is reminded that instant invention remains to be functionally and structurally unclear and ambiguous for the reasons explained above (and in the last office action). Further, instantly amended claim 40, even recite some new matter as well.  
Secondly, for argument’s sake, even if the claims were clear, in addressing applicant’s first and second arguments, it should be noted that the phrase “organism independent RNA guided genetic circuit” mentioned by applicant above, is nowhere to be found in any of elected claims. Secondly, applicant merely summarizes individual Nielsen and Temme teachings, without specifically addressing why the specific motivation elaborated by the examiner to combine Nielsen with Temme does not exist. Applicant is fully aware that the motivation to combine art whether is identical to the motivation of instant inventors or not, is fully able to render this invention obvious.
To be clear in this rejection (see previous office action for details), Temme which teaches  a phage “controller plasmid comprising phage polymerases” is suggested by the examiner to be incorporated or combined with the genetic circuit of Nielsen and then said joint construct to be used in a bacterial host cell (such as E. coli). As applicant is aware, phage polymerase of Temme is inherently heterologous to the bacterial host of Nielsen and whether Nielsen was aware of a challenge regarding organism-dependent functionality of RNA-guided circuits or not, is currently irrelevant to this rejection. 
Therefore, based on the explanations elaborated above, in addition to those explained previously, instant rejection is maintained.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651